Citation Nr: 1235710	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling, prior to April 28, 2010.

2.  Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, since April 28, 2010.

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel
INTRODUCTION

The Veteran had active service from February 1998 to September 2005, including combat service in Iraq from July 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the St. Petersburg, Florida, Regional Office (RO).

In the interest of clarity, the Board deems it necessary to address the procedural posture of the TDIU claim on appeal.  The August 2007 rating action on appeal, among other things, assigned an initial disability evaluation for PTSD, and the Veteran perfected appellate review of the assigned rating.  Prior to any appellate review of the matter, the RO received the November 2009 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), rending a TDIU claim part-and-parcel of the pending PTSD appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  As such, the August 2009 and April 2010 rating actions, purporting to address the matter, are of no consequence, and the August 2007 rating action is the proper rating action on appeal with respect to the TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests the Veteran receives regular VA psychiatric treatment, but neither the claims folder nor the Virtual VA system contain treatment records dated since April 2010.  Further, the Virtual VA system contains a November 2011 rating action, assigning a 70 percent disability evaluation for PTSD effective April 28, 2010, in part based on a September 2011 VA examination, which is not contained within the claims folder of the Virtual VA system.  Under law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus for this reason, the Board has no discretion and must remand the claim for further development.  Further, in light of the likely outstanding records, the June 2010 VA examination, while presently adequate, must be supplemented to allow a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Moreover, given his claim for a TDIU rating is part-and-parcel of the present appeal, the Board finds that a retrospective medical opinion addressing the Veteran's employability since May 1, 2005 (the date following separation from service), is necessary to adjudicate this aspect of the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  January 2006 and June 2010 VA examination reports provide assessments as to the Veteran's employability; however, they did not have the benefit of likely outstanding relevant medical evidence.  Accordingly, the Board is without discretion and must also remand the matter to obtain additional medical evidence and opinion related to employability for the entire period under review.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptomatology, including since May 2005, and any possible impact on his employability.  The Veteran should be provided an appropriate amount of time to respond to this notification. 

2.  The RO must obtain all outstanding VA hospitalization and treatment records related to any psychiatric condition, dated since April 2010, including the September 2011 VA psychiatric examination referenced in the November 2011 rating action.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system. 

3.  After the aforementioned development has been completed, the Veteran should be afforded a VA psychiatric examination, to determine the current nature and severity of his condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.

The examiner shall report all pertinent findings and estimate the Veteran's GAF score.  All tests deemed necessary by the examiner must be performed. 

Then, the examiner must specifically state whether at any time since May 1, 2005, it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused (I) solely by his psychiatric disability; or (II) by the aggregate of his service-connected disabilities.  

The provided examination report should reflect consideration of both the medical and lay evidence of record, including (I) the Veteran's competent account of psychiatric symptomatology; (II) VA psychiatric examination reports, dated in January 2006 and June 2010, as well as September 2011, if available; (III) VA psychiatric treatment and hospitalization records respectively dated in December 2008 and April 2010; and any other evidence deemed pertinent.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Then, readjudicate the issues on appeal, including the matter of entitlement to a TDIU since May 1, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

